Appellant insists that the record fails to show whether the last entry in the Sundries Account in cash book 18 is false, or the first entry in the same account in cash book 19. We are not concerned with the entry in book *Page 635 
18, save as it shed light on the averment in the indictment that appellant made and caused to be made a false entry in cash book 19 under date January 2, 1930, by writing as follows: "Under the heading Sundries, the figures $66,497.04 (said figures $66,497.04 being false), etc." It is true that the indictment does state that at the time of said last mentioned entry the Sundries Account had $67,497.04 cash, but such allegation would not of necessity compel proof thereof as a predicate to a finding by the jury of the falsity of the entry alleged to be false. We think the testimony does show that the first entry in book 19 under the head of Sundries was false.
There were only two witnesses. Mr. Cloud swore that from his knowledge of the records, the first entry in book 19 under the head of Sundries was not correct. He also swore that appellant admitted to him that the first two figures, viz: the figures 66 in the entry of the item $66,497.04 in said book 19, were false. He testified that appellant said he was short approximately $1300.00. The testimony shows that there were two entries of totals in the Sundries Account in books 18 and 19, book 18 being closing up entries for the year 1929, and book 19 containing the new entries carried forward from 1929 into the new year, and that these two items each varied in the sum of $1,000.00 from the entries thereof in the old and new books. Speaking exactly, the last entry on cash book 18 in the Sundries Account was $67,497.04, and the last entry in said book in the bank account was $142,958.89. In book 19 the first entry in the Sundries Account was $66,497.04, a thousand dollars less than the last entry in the same account at the close of the books in December; the first entry in the bank account in cash book 19 was $141,958.89, — one thousand dollars less than the entry made in the corresponding account in book 18 at the close up of the year 1929. We think these facts, coupled with appellant's admissions, and the testimony of the two witnesses, show beyond question that the entry alleged herein to be false was in fact false.
We have again reviewed the complaint in bill of exceptions 9, and are constrained to hold that it was correctly disposed of in our former opinion. The court qualified said bill, and there was no exception to his qualification. Giving effect to same, this court must hold that what was said by the state's attorney had no reference to any other shortage than that involved in the account whose entry was alleged to be false.
Being unable to agree with any of appellant's contentions, the motion for rehearing will be overruled.
Overruled. *Page 636